Lumpkin, J.
1, In an action of complaint for land the plaintiff must recover on the strength of his own title, and not because of the weakness of that of the defendant in possession.
2. A plaintiff in ejectment or complaint for land may recover the premises in dispute upon his prior possession alone, against one who subsequently acquires possession of the land by mere entry, and without any lawful right whatever. Civil Code, §5008,
3. Where in an action' of complaint for land the plaintiff did not show any prior possession in himself, or any title either by chain of title or prescription in himself or those under whom he claimed, but relied on a deed from a grantor to him, and one from another person to his grantor, and on an effort to prove possession in each of them some time before conveying, but did not show that his grantor was in possession when the conveyance was made to him, or that the other person was in possession when the conveyance was made to the plaintiff’s grantor, or any right of possession or even exercise or assertion of dominion or control in respect thereto in either of them at the time of conveying, a nonsuit was properly granted. Priester v. Melton, 123 Ga. 375 51 S. E. 330).

Judgment affirmed.


All the Justices concur.